RESOLUCIÓN
En conformidad con la Ley Núm. 282 de 21 de agosto de 1999, conocida como Ley de Asuntos No Contenciosos ante Notario, 4 L.P.R.A. see. 2155 et seq., este Tribunal adopta unas reglas nuevas, que se incorporan al Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, como Capítulo IX. Estas reglas regirán el procedimiento de la competen-cia notarial adicional que esta ley especial confiere al notariado. Asimismo, este Tribunal aprueba unas enmien-das a varias reglas del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, necesarias para conformarlas a las nuevas funciones notariales.
La Ley de Asuntos No Contenciosos ante Notario facultó a los notarios y a las notarías a atender y disponer asuntos no contenciosos que antes de su aprobación eran de la com-petencia exclusiva de los jueces y las juezas. En virtud de *861esta ley, la competencia notarial sobre estos asuntos se ejercerá concurrentemente con la competencia judicial.
La Ley de Asuntos No Contenciosos ante Notario entró en vigor el 31 de julio de 2000. Sin embargo, su implanta-ción requería la preparación de una reglamentación que sirviera como guía al notariado para el desempeño de las funciones nuevas y que protegiera los intereses de la ciu-dadanía, y el establecimiento de normas aplicables a los notarios y las notarías, al Registro General de Competen-cias Notariales y al funcionamiento de la Oficina de Ins-pección de Notarías. Respecto a esta oficina, la ley presen-taba unos requerimientos particulares, ya que al atribuir funciones adicionales a los notarios y las notarías —que antes estaban reservadas a la facultad adjudicativa de la Judicatura— exigía la revisión de las encomiendas de los Inspectores e Inspectoras de Protocolos.
La ley originó, además, la necesidad de crear el Registro General de Competencias Notariales, adscrito a la Oficina de Inspección de Notarías, para dar publicidad al co-mienzo, conclusión o cese de un procedimiento no conten-cioso ante un notario o una notaría. El establecimiento de este Registro ha requerido el nombramiento y adiestra-miento de personal adicional, instalaciones físicas, equipo y programación para contar con trámites modernos, rápi-dos, eficaces y seguros.
Por otro lado, la ley requería además que el Departa-mento de Justicia preparara un reglamento para regular la participación del Ministerio Público en los procedimientos sobre asuntos no contenciosos que se llevaran a cabo ante un notario o una notaría.
El cumplimiento con los requisitos para lograr la im-plantación de la Ley de Asuntos No Contenciosos ante No-tario ha exigido conceptualización, planificación, progra-mación y erogación de fondos que la Rama Judicial no poseía para su fecha de vigencia. En consideración a la trascendencia de la implantación de esta nueva competen-*862cia notarial, a sus posibles consecuencias legales y éticas para el notariado, y a la inversión de tiempo, esfuerzo y fondos que implicaba poner en vigor esta ley, el 24 de fe-brero de 2000 este Tribunal emitió una Resolución en la que instruyó a los notarios y las notarías a que se abstu-vieran de comenzar procedimiento alguno al amparo de sus disposiciones.
Desde entonces, la Rama Judicial ha trabajado ardua-mente para atender todas las necesidades que presenta la implantación de la Ley de Asuntos No Contenciosos ante Notario. Ante la aprobación de la ley, el Tribunal Supremo encomendó a la Oficina de Inspección de Notarías y al Se-cretariado de la Conferencia Judicial y Notarial, la revi-sión del Informe y Reglamentación presentados en 1998 por la Comisión sobre Jurisdicción Voluntaria. En diciem-bre de 2000, estas oficinas presentaron el Proyecto de Re-glas sobre Asuntos No Contenciosos Ante Notario y unas enmiendas a varias reglas del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.
Como parte de los esfuerzos que la Rama Judicial ha dedicado para desarrollar nuevos métodos de trabajo que logren la modernización de la administración de la justicia, se han analizado y adoptado nuevas tecnologías que per-miten agilizar las operaciones en la Rama Judicial en general y, en particular, en la Oficina de Inspección de Notarías. Las nuevas tecnologías se han incorporado a los trabajos de la Oficina de Inspección de Notarías y han per-mitido que ahora cuente con la infraestructura adecuada para la implantación, la administración y el manteni-miento del Registro General de Competencias Notariales y para atender las funciones adicionales que le delega la Ley de Asuntos No Contenciosos ante Notario.
En consideración a este proyecto de modernización, la Oficina de Inspección de Notarías reexaminó el Proyecto de Reglas sobre Asuntos No Contenciosos ante Notario del 2000. A raíz de la disponibilidad de las nuevas tecnologías, *863de la agilización de los procedimientos y de la aprobación de nueva legislación, esta oficina incorporó cambios al proyecto.
Por su parte, a partir de su creación en el 2004, la Co-misión para el Estudio y Evaluación de la Función Notarial en Puerto Rico, adscrita al Secretariado de la Confe-rencia Judicial y Notarial, colaboró con la Oficina de Inspección de Notarías en la revisión del Proyecto de Re-glas sobre Asuntos No Contenciosos ante Notario del 2000. Esta Comisión discutió exhaustivamente el proyecto con representantes de la Oficina de Inspección de Notarías y presentó unas sugerencias para facilitar y agilizar el pro-cedimiento propuesto originalmente. La Comisión pre-sentó, además, unas sugerencias sobre las reglas del Re-glamento Notarial de Puerto Rico que ameritan enmiendas para conformarlas al ejercicio de la nueva competencia notarial. La mayoría de las recomendaciones de la Comi-sión han sido acogidas y forman parte de las reglas que se adoptan en virtud de esta Resolución.
El Tribunal agradece a la Comisión para el Estudio y Evaluación de la Función Notarial en Puerto Rico el inte-rés y compromiso dedicados a esta encomienda, que se añadió a las delegadas originalmente.
El Proyecto de Reglas sobre Asuntos No Contenciosos ante Notario y las enmiendas a varias reglas del Regla-mento Notarial de Puerto Rico también se sometieron a la consideración del Instituto del Notariado Puertorriqueño y de la Asociación de Notarios de Puerto Rico, quienes pre-sentaron sus comentarios y apoyaron los trabajos de la Ofi-cina de Inspección de Notarías encaminados a la implan-tación de la Ley de Asuntos No Contenciosos ante Notario. El Tribunal atendió sus sugerencias y agradece su interés y colaboración diligente.
Finalmente, el 8 de julio de 2011, la Oficina de Inspec-ción de Notarías presentó el Proyecto de Enmiendas al Re-glamento Notarial para Implantar la Ley de Asuntos No *864Contenciosos ante Notario para la consideración de este Tribunal. En su comparecencia, la Oficina de Inspección de Notarías expone que el 28 de abril de 2011, el Departa-mento de Justicia aprobó el Reglamento para Establecer las Normas que Regirán la Participación del Ministerio Público en los Asuntos No Contenciosos ante Notario, cum-pliendo con los requerimientos indispensables para la im-plantación de la Ley de Asuntos No Contenciosos ante Notario.
Analizado el proyecto de enmiendas al reglamento notarial, este Tribunal adopta las reglas que forman parte integral de esta Resolución. La fecha de vigencia de estas reglas provee tiempo suficiente para su divulgación y para que los notarios y las notarias se preparen con el propósito de asumir responsablemente su nueva competencia.
Superadas las dificultades que se enfrentaron original-mente para la implantación de la Ley de Asuntos No Con-tenciosos ante Notario y que obligaron su posposición, con la adopción de las nuevas reglas que se incorporan en un nuevo Capítulo IX que se añade al Reglamento Notarial de Puerto Rico, y con la aprobación de unas enmiendas a las Reglas 12, 14, 15, 19, 27, 38, 39, 47, 60, 63, 77 y 84 de este reglamento notarial, los notarios y las notarias podrán co-menzar a ejercer la competencia notarial que esta ley especial les delega desde el 1 de febrero de 2012.

Publíquese.

Lo acordó y manda el Tribunal, y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
*865— o —
CAPÍTULO IX DE LOS ASUNTOS NO CONTENCIOSOS ANTE NOTARIO
A. PRINCIPIOS Y DISPOSICIONES GENERALES

Regla 85. Definiciones

Para los fines de este Reglamento y salvo que otra cosa se disponga en él, los siguientes términos tendrán el signi-ficado que se expresa a continuación:
(a) Acta de notoriedad — es aquella que tiene el propó-sito de comprobar y fijar hechos notorios sobre los cuales puedan ser fundados y declarados derechos y legitimadas ciertas situaciones personales o patrimoniales con trascen-dencia jurídica. Es un instrumento público que redacta el notario o la notaría por requerimiento de la persona con un interés legítimo en el hecho cuya notoriedad se pretende establecer. A diferencia de otras actas, en el acta de noto-riedad el notario o la notaría emite un juicio sobre el valor de las pruebas aportadas y hace una declaración de los hechos y el derecho aplicable al asunto que motiva la in-tervención notarial. Esta acta no surge inmediatamente, sino que se forma a medida que el notario o la notaría va realizando las diligencias pertinentes a partir de la solici-tud de intervención y culmina con el juicio que hace el notario o la notaría sobre la notoriedad pretendida.
En el acta de notoriedad constarán necesariamente to-das las diligencias y las pruebas practicadas para la com-probación del hecho notorio. La naturaleza de esta acta exige que se le unan los documentos sobre los cuales el notario o la notaría funda su declaración y que, además, *866conste la firma de la persona requirente que asevere, bajo juramento, la certeza y veracidad de sus declaraciones.
La autorización de un acta de notoriedad no requiere observar unidad de acto, salvo en los casos concretos en que el derecho vigente así lo requiera. El notario o la nota-ría la incorporará a su Protocolo en la fecha de su autori-zación y bajo el número que corresponda.
(b) Acta de Subsanación — es el instrumento público que prepara el notario o la notaría para corregir errores, defectos de forma u omisiones en un instrumento público anterior, según se describe en la Regla 39 de este Reglamento.
(c) Asuntos no contenciosos — conocidos comúnmente como ex parte o de jurisdicción voluntaria, son asuntos so-bre los cuales no existe controversia entre los que demues-tran un interés legítimo y que, por disposición de ley y a petición de los requirentes, necesitan la intervención de un juez o una jueza. Por disposición de la Ley de Asuntos No Contenciosos ante Notario, algunos pueden ventilarse tam-bién ante un notario o una notaría.
(d) Contrato de servicios profesionales notariales — es el contrato escrito en el que se recogen detalladamente los acuerdos entre la persona requirente (parte interesada) y el notario o la notaría sobre los honorarios de esta por los servicios notariales que preste en el trámite de un asunto no contencioso en sede notarial. Este contrato estará fir-mado por ambas partes.
(e) Diligencia subsanatoria — es el medio de subsana-ción de errores, defectos de forma u omisiones que el nota-rio o la notaría podrá utilizar en el propio instrumento a ser subsanado, según se describe en la Regla 39 de este Reglamento.
(f) Expediente — consiste de todos los documentos que se produzcan y manejen en el trámite del asunto no con-tencioso en sede notarial, incluyendo las declaraciones ju-radas, los documentos requeridos y examinados, y las no-*867tificaciones a las partes interesadas. El expediente contendrá un índice de todos los documentos que obran en él. Los documentos que forman parte del expediente y sean utilizados por el notario o la notaría para hacer su decla-ración sobre el asunto ante su consideración, se unirán al acta de notoriedad que este autorice.
(g) Firma — es una inscripción manuscrita que con-tiene el nombre del notario o de la notaría o de la persona requirente, la cual constituye una manifestación formal y escrita que acredita la prestación del consentimiento al contenido del documento.
(h) Firma electrónica — se refiere a los datos o al con-junto de datos en un documento o una transacción aneja-dos a otros datos electrónicos o asociados funcionalmente a ellos, que pueden ser utilizados para identificar al signata-rio e indican que el signatario aprueba y reconoce la infor-mación contenida en el documento o transacción.
(i) Interés legítimo — es el interés que tiene una persona sobre un asunto o una materia, el cual está reconocido y protegido por la ley.
(j) Ministerio Público — incluye al o a la Fiscal de Dis-trito de cada región, o al o a la Fiscal Auxiliar en quien delegue expresamente, y a los Procuradores o las Procura-doras Especiales de Relaciones de Familia o al Procurador o a la Procuradora en quien delegue expresamente.
(k) Registro General de Competencias Notariales — es el registro creado por el Artículo 11 de la Ley de Asuntos No Contenciosos ante Notario, adscrito a la Oficina de Ins-pección de Notarías, el cual es mantenido y administrado por el Director o la Directora de la Oficina de Inspección de Notarías, bajo la supervisión del Juez Presidente o de la Jueza Presidenta del Tribunal Supremo. Por disposición de la ley y de este Reglamento, todo notario o notaría deberá cumplir con el requisito de notificar al Registro General de Competencias Notariales la firma del contrato de servicios profesionales y la conclusión o el cese del trámite del *868asunto. El Juez Presidente o la Jueza Presidenta podrá consolidar a este registro el Registro de Informes Notaria-les, el Registro de Testamentos y el Registro de Poderes.
(l) Requirente — es una persona que acredita tener in-terés legítimo en un asunto no contencioso, quien compa-rece ante un notario o a una notaría para solicitar su tra-mitación, poniendo en marcha la competencia notarial.
(m) Término — se refiere al tiempo o plazo concedido para realizar un acto o evento, o al incumplimiento des-pués del cual el término fijado empieza a transcurrir.
(n) Término de estricto cumplimiento — es el término cuyo incumplimiento puede dar lugar a la imposición de sanciones disciplinarias y por el cual el notario o la notaría deberá presentar una justificación que demuestre que existe justa causa. Esta justificación deberá contener expli-caciones concretas y particulares que demuestren que la tardanza o demora fue razonable o debida a razones especiales.

Regla 86. Aplicabilidad de este Capítulo; asuntos que se podrán tramitar ante notario; competencia

(a) Los asuntos no contenciosos, denominados común-mente en el ámbito judicial como procedimientos ex parte o de jurisdicción voluntaria, son aquellos sobre los cuales no existe controversia u oposición. Además de los que tradicio-nalmente se han atendido en sede notarial, la Ley de Asun-tos No Contenciosos ante Notario dispuso que el notario o la notaría también podrá atender los asuntos siguientes:
(1) sucesión intestada — declaratoria de herederos y expedición de cartas testamentarias;
(2) adveración y protocolización de testamento oló-grafo;
(3) declaración de ausencia simple para contraer nuevo matrimonio;
(4) procedimientos para perpetuar hechos en los que no esté planteada una controversia y no puedan resul-tar en perjuicio de persona cierta y determinada, ni se pre-*869tendan utilizar para conferir una identidad a una persona (asuntos ad perpetuam rei memoriam), y
(5) corrección de actas que obren en el Registro De-mográfico y cambios de nombres y de apellidos.
(b) Todos los asuntos no contenciosos relacionados en los subincisos (1) al (5) de esta Regla se tramitarán en conformidad con las disposiciones de este Capítulo y con las leyes que rigen específicamente cada asunto.
(c) Las disposiciones de este Capítulo no aplicarán a los asuntos no contenciosos que antes de la aprobación de la referida ley eran ya de la competencia notarial, tales como las escrituras de emancipación por concesión del padre y la madre, las de partición de bienes hereditarios y las de eje-cución de prenda. Estos se continuarán tramitando en con-formidad con las disposiciones de la Ley Notarial de Puerto Rico que les sean pertinentes y con las leyes particulares que los rigen.
(d) La competencia del notario y de la notaría en los asuntos no contenciosos a los que aplica este Capítulo será concurrente con la que ejercen a ese mismo respecto los tribunales. La persona interesada tendrá la opción de pre-sentarlos ante el tribunal o ante un notario o una notaría.
Todo notario o toda notaría ante quien se solicite el trá-mite de un asunto no contencioso cubierto por este Capí-tulo, a los fines del ejercicio de su competencia notarial, deberá cerciorarse preliminarmente de:
(1) que la persona requirente está legitimada para el ejercicio del derecho, de la facultad o de la acción de que se trate, y
(2) que no existe una controversia u oposición al respecto.

Regla 87. Términos; interpretación; cómputo

Los términos dispuestos en las Reglas de este Capítulo para las notificaciones al Registro General de Competen-cias Notariales son de cumplimiento estricto. En el cóm-puto de los términos no se contarán los sábados, domingos, *870días feriados ni aquellos días en que por disposición de autoridad competente esté cerrada la Oficina de Inspección de Notarías.

Regla 88. Formularios; uso compulsorio

El notario o la notaria deberá utilizar los formularios o el formato que disponga la Oficina de Inspección de Nota-rías para cada una de las notificaciones al Registro General de Competencias Notariales que se requieren en este Capítulo y cumplirá las correspondientes instrucciones que dicha Oficina imparta al respecto.
B. PROCEDIMIENTO; EN GENERAL

Regla 89. Ejercicio de la competencia notarial; contrato de servicios notariales; notificación inicial

(a) Cumplidos los requisitos de la Regla 86 sobre com-petencia, si el notario o la notaria y la persona requirente acuerdan la intervención del primero en el trámite del asunto no contencioso de que se trate, ambas partes firma-rán a tales fines un contrato detallado de servicios profe-sionales notariales. El notario o la notaria y la persona requirente podrán acordar en el contrato la forma como habrá de disponer finalmente del expediente.
(b) Dentro del término de tres días laborables, contados a partir de la fecha cuando se firme dicho contrato, el no-tario o la notaria deberá enviar a la Oficina de Inspección de Notarías, en el formulario y conforme a las instruccio-nes que esta determine, una notificación en original y co-pia acreditativa de que ha aceptado intervenir en el trá-mite del asunto.
La notificación inicial podrá presentarse personalmente o por mensajero, ambas con acuse de recibo, por correo certificado con acuse de recibo o por los medios electrónicos que se autoricen.
(c) Una vez recibida la notificación inicial, la Oficina de Inspección de Notarías la inscribirá en orden cronológico *871en el Registro General de Competencias Notariales y acu-sará su recibo haciendo constar la fecha y hora de este, el número de inscripción del asunto y los datos de la inscrip-ción en el Registro. La primera notificación de intervención en un asunto excluye otras notificaciones posteriores de otros notarios o presentaciones posteriores en el tribunal sobre el mismo asunto.
(d) Si la Oficina de Inspección de Notarías determina que el notario o la notaria omitió en la notificación inicial algún dato requerido en el formulario, le exigirá la infor-mación necesaria en una notificación complementaria den-tro del término de tres días laborables o el notario o la notaria la someterá a iniciativa propia, sin la cual no se procesará la notificación para efectos de la determinación del ejercicio de la competencia.
(e) Cualquier persona podrá solicitar una certificación en cuanto a si alguno de los asuntos no contenciosos de los contemplados en la ley se tramita ante otro notario u otra notaria, o ante el tribunal.

Regla 90. Trámite del asunto; acopio de documentación y formación de expediente; calificación

(a) El notario o la notaria identificará y acopiará toda la documentación y la información requerida por estas Re-glas, así como la adicional que estime conveniente, las cua-les podrán ser aportadas por el requirente u obtenidas por el propio notario o la propia notaria. Este o esta preparará un expediente que incluya las declaraciones juradas, los documentos examinados, las notificaciones a las partes in-teresadas y un índice de todos los documentos que obran en él o ella. El notario o la notaria realizará cuantas dili-gencias sean necesarias para fundamentar la determina-ción que pueda tomar.
(b) El notario o la notaria calificará la documentación y analizará toda la información recopilada a los fines de de-terminar si se reúnen todos los requisitos exigidos por el ordenamiento jurídico respecto al asunto de que se trate. *872Concluido el proceso de calificación de documentos, el no-tario o la notaría unirá al acta de notoriedad que autorice los documentos que forman parte del expediente y que haya utilizado para hacer su declaración sobre el asunto ante su consideración.
(c) El expediente con los demás documentos que no se hayan unido al acta de notoriedad deberá ser conservado y custodiado por el notario o la notaría hasta que concluya el trámite del asunto. El notario o la notaría, luego de haber calificado todos los documentos y autorizado y notificado el acta de notoriedad, según establecen las Reglas 92 y 93, podrá disponer del expediente conforme lo pactado en el contrato de servicios profesionales notariales.

Regla 91. Notificación al Ministerio Público; asuntos que requieren su intervención; término para oposición

(a) El notario o la notaría notificará del trámite de un asunto no contencioso a la oficina del o de la Fiscal de Distrito o del Procurador o de la Procuradora de Asuntos de Familia, según sea el caso, siempre que alguna de las partes interesadas sea menor de edad o esté incapacitada judicialmente.
La notificación también se hará en los siguientes asun-tos no contenciosos en conformidad con las leyes que los rigen:
(1) adveración y protocolización de testamento oló-grafo cuando las personas mencionadas en el Art. 551A del Código de Enjuiciamiento Civil no residen en el distrito judicial, se ignora su existencia o que, siendo menores o incapacitadas, carecen de representación legítima;
(2) autorización para contraer matrimonio por ra-zón de ausencia (Art. 67 del Código Civil);
(3) asuntos ad perpetuam rei memoriam;
(4) corrección de actas que obran en el Registro De-mográfico, y
(5) cambios de nombres y de apellidos.
*873(b) El notario o la notaría notificará del trámite a la oficina del o de la Fiscal de Distrito o del Procurador o de la Procuradora de Asuntos de Familia, según corresponda, de la región judicial correspondiente al lugar donde se tra-mita el asunto, en conformidad con la reglamentación aprobada por el Departamento de Justicia para la partici-pación del Ministerio Público en los asuntos no contencio-sos ante un notario o una notaría.
(c) La notificación deberá cumplir con los requisitos e incluir todos los documentos requeridos por la reglamenta-ción aprobada por el Departamento de Justicia para la par-ticipación del Ministerio Público en los asuntos no conten-ciosos ante un notario o una notaría. La misma se podrá hacer por correo certificado con acuse de recibo, por men-sajero o personalmente por el notario o la notaría, ambas con acuse de recibo, en conformidad con la reglamentación del Departamento de Justicia a esos efectos.
(d) Transcurridos treinta días desde la notificación sin que el Ministerio Público notifique por escrito su oposición fundamentada, se presumirá que no existe oposición al trá-mite del asunto y el notario o la notaría podrá continuar su intervención. También podrá continuar su intervención cuando reciba, dentro del referido término, la respuesta por escrito de que no hay oposición al trámite.
(e) El término de treinta días se interrumpirá si la Fis-calía o la Procuraduría de Asuntos de Familia solicita al notario o a la notaría información o documentos adiciona-les a los incluidos en la notificación. El notario o la notaría deberá enviar la información y los documentos solicitados a la mayor brevedad para que el funcionario o la funciona-ría del Ministerio Público se exprese sin dilación sobre si aprueba el trámite del asunto o se opone.
(f) La oposición fundamentada por escrito del Ministe-rio Público bastará para que cese la intervención del nota-rio o de la notaría, quien procederá a autorizar un acta *874notarial sobre cese de trámite en conformidad con la Regla 94 de este Capítulo.

Regla 92. Autorización del acta de notoriedad; contenido en general; Protocolo

(a) Si procede, el notario o la notaria autorizará un acta de notoriedad en la que hará constar expresamente el he-cho de haber cumplido todos los requisitos y las solemni-dades exigidos por la ley y por las Reglas de este Capítulo para el asunto no contencioso tramitado, y en la que rela-cionará todos los documentos en los que funde su declara-ción, los cuales se unirán al acta.
Ningún notario o ninguna notaria podrá retener, man-tener o archivar las copias certificadas de los certificados de nacimiento y de matrimonio expedidos por el Secretario o la Secretaria de Salud o por la persona autorizada por este o esta. En los asuntos que requieren la presentación del documento original de los certificados de nacimiento o de matrimonio, el notario o la notaria lo devolverá a la persona que lo presenta luego de examinarlo y estampará en una fotocopia su sello y rúbrica, y certificará que es fiel y exacta al original. El notario o la notaria retendrá la copia así certificada por él o ella, lo cual relacionará, hará constar y unirá en el acta.
En caso de que la persona requirente solicite por escrito el desglose de algún otro documento, deberá hacerlo antes de que el notario o la notaria autorice el acta de notoriedad de la que se trate. El desglose solo se hará de documentos oficiales expedidos por agencias gubernamentales de Puerto Rico y Estados Unidos o de aquellos cuyo original no se requiera en el acta de notoriedad. Al hacer el des-glose, el notario o la notaria sustituirá el documento por una copia en la que estampará su sello y rúbrica, y hará constar en esta el hecho del desglose y de que la copia es fiel y exacta al documento original utilizado para tomar su determinación en el asunto.
*875El notario o la notaría hará constar en esta acta, ade-más, lo siguiente:
(1) el nombre, los apellidos y las circunstancias personales de la persona requirente, de las personas que hayan comparecido como testigos y de las de cualesquiera otras personas cuyas declaraciones bajo juramento se re-quieren por ley o por este Reglamento; lo declarado y ma-nifestado por estas; el hecho de que lo declarado fue bajo juramento; la dación de fe por el notario o la notaría de su conocimiento personal de la persona requirente y de las demás personas que hayan comparecido o que haya iden-tificado por los medios supletorios que dispone el Artículo 17 de la Ley Notarial de Puerto Rico, y el hecho de haber advertido a dichas personas las consecuencias legales de su juramento;
(2) una relación de las diligencias efectuadas, entre las cuales está el hecho de haber notificado al Ministerio Público en los casos que proceda, en conformidad con la Regla 91; evidencia fehaciente de la notificación al Minis-terio Público; el hecho de que transcurrió el término de treinta días dispuesto en la Regla 91 sin haberse recibido una oposición fundamentada por escrito o de que se recibió la respuesta por escrito del funcionario del Ministerio Pú-blico en la que consta que no se opone al trámite del asunto;
(3) la declaración de los hechos y del derecho co-rrespondiente, y la determinación final que tome sobre el asunto, y
(4) el hecho de haber ofrecido las advertencias le-gales específicas que procedan para el trámite del asunto no contencioso, incluyendo la advertencia de que la decla-ración de hechos y de derecho de que se trate puede estar sujeta a impugnación por la persona que alegue tener me-jor derecho.
(b) El acta de notoriedad cumplirá con los requisitos formales y solemnidades exigidas por la Ley Notarial de *876Puerto Rico y el Reglamento Notarial, y además de la firma del notario o de la notaría, deberá firmarla la persona requirente.
(c) El notario o la notaría conservará cada año en su Protocolo de Instrumentos Públicos las actas de notoriedad autorizadas por él o ella y los documentos que se unan a las actas.

Regla 93. Notificación de autorización del acta de notorie-dad, acta de subsanación y diligencia subsanatoria; tér-mino; contenido de la notificación

(a) El notario o la notaría notificará la autorización del acta de notoriedad al Registro General de Competencias Notariales dentro del término de setenta y dos horas a par-tir de la fecha de su autorización. La Oficina de Inspección de Notarías requerirá al notario o a la notaría que dentro de tres días laborables remita, o someta a iniciativa propia, una notificación complementaria con cualquier dato o in-formación requerida en el formulario y que fuera omitida en la notificación.
(b) La notificación se hará en original y copia en confor-midad con el formato y las instrucciones que determine la Oficina de Inspección de Notarías, según dispone la Regla 88, e incluirá, entre otra información que podría requerir la Oficina de Inspección de Notarías, la siguiente:
(1) nombre, apellidos, número del notario o de la notaría y dirección de su sede notarial;
(2) nombre del asunto no contencioso;
(3) nombre y apellidos de la persona causante, au-sente o requirente según el asunto no contencioso de que se trate;
(4) número y fecha del acta de notoriedad;
(5) datos y número de inscripción del asunto en el Registro General de Competencias Notariales, y
(6) firma del notario o de la notaría, la cual podrá ser en forma electrónica en conformidad con las instruccio-*877nes y los reglamentos que la Oficina de Inspección de No-tarías emita al respecto.
(c) El notario o la notaría también notificará la autori-zación de actas de subsanación y las diligencias para sub-sanar de actas de notoriedad al Registro General de Com-petencias Notariales, dentro del término de tres días laborables a partir de la fecha de su autorización. La co-rrección de errores, omisiones o defectos de forma, así como los errores sustanciales, se subsanarán según lo dispuesto en la Regla 39 de este Reglamento.
(d) Cumplido el requisito de notificación, el notario o la notaría podrá someter una copia certificada del acta de notoriedad y del acta de subsanación o diligencia, de ha-berlas, para que el Director o la Directora de la Oficina de Inspección de Notarías certifique los datos de la inscripción de la notificación en el Registro General de Competencias Notariales.

Regla 94. Cese de intervención; autorización de acta notarial de cese, acta de subsanación y diligencia subsanatoria; notificación; término

(a) El notario o la notaría cesará su intervención en to-das las situaciones en que la Ley de Asuntos No Conten-ciosos ante Notario y estas Reglas así lo requieran, devol-verá todos los documentos a la persona requirente y le informará por escrito que con la entrega de estos cesa su intervención, explicándole los motivos para ello. Estas cau-sas de cese son las siguientes:
(1) cuando al calificar los documentos y analizar la información, el notario o la notaría concluye que la decla-ración de hechos y de derecho solicitada no procede;
(2) cuando el Ministerio Público notifique su oposi-ción fundamentada al trámite en los asuntos no contencio-sos en que se requiere su intervención;
(3) cuando suija controversia u oposición por per-sonas que demuestren tener interés legítimo;
*878(4) cuando el notario o la notaría conozca que el asunto se está tramitando ante el Tribunal o ante otro no-tario u otra notaría;
(5) cuando el notario o la notaría no haya recibido en un plazo razonable, según lo acordado con la persona requirente, toda la información y documentación necesa-rias para autorizar la declaración de hechos y de derecho, y
(6) cuando ocurra un cese voluntario del trámite a instancias de la persona requirente o del notario o la notaría.
(b) El notario o la notaría autorizará un acta notarial sobre el cese de su intervención en el asunto no contencioso de que se trate, en la que expondrá el motivo para el cese. Luego de autorizada, la notificará en original y copia en conformidad con el formato y las instrucciones que determine la Oficina de Inspección de Notarías, según dispone la Regla 88, dentro del término de tres días laborables a partir de la fecha de su autorización. Dentro de ese mismo plazo, el notario o la notaría deberá notificar la autoriza-ción de un acta de subsanación o diligencia para subsanar a un acta de cese de trámite. Esta se efectuará según lo dispuesto en la Regla 39 de este Reglamento. La Oficina de Inspección de Notarías requerirá al notario o a la notaría que dentro de tres días laborables remita, o someta a ini-ciativa propia, una notificación complementaria con cual-quier dato o información requerida en el formulario y que fuera omitida en la notificación. Estas actas de cese se con-servarán también en el Protocolo del notario o de la notaría.
(c) La notificación incluirá, entre otra, la información siguiente:
(1) nombre, apellidos, número del notario o de la notaría y dirección de su sede notarial;
(2) nombre del asunto no contencioso;
*879(3) nombre y apellidos de la persona causante, au-sente o requirente según el asunto no contencioso de que se trate;
(4) razón para el cese del trámite;
(5) número y fecha del acta notarial sobre el cese del trámite;
(6) datos y número de inscripción del asunto en el Registro General de Competencias Notariales;
(7) firma del notario o de la notaría, la cual podrá ser en forma electrónica en conformidad con las instruccio-nes y los reglamentos que la Oficina de Inspección de No-tarías emita al respecto, y
(8) cualquier otra información que se le requiera conforme a las instrucciones que imparta la Oficina de Ins-pección de Notarías.
(d) Una vez el notario o la notaría cese su intervención en un asunto por los fundamentos expresados en los su-puestos contemplados en los incisos (a)(1), (2), (3) y (4) de esta Regla, estará impedido de entender en otro foro en el mismo asunto.

Regla 95. Efectos del acta de notoriedad

Una vez autorizada, el acta de notoriedad, como todo instrumento público, gozará de la presunción de correc-ción, tendrá los mismos efectos jurídicos que una resolu-ción emitida por un tribunal respecto a un asunto no con-tencioso presentado ante su consideración y no tendrá efecto de cosa juzgada.

Regla 96. Honorarios notariales

El notario o la notaría y la persona requirente pactarán por escrito los honorarios notariales, conforme a las nor-mas legales aplicables. Los honorarios estarán sujetos a variaciones, de común acuerdo, en la medida en que las circunstancias lo justifiquen. Estas variaciones también deberán constar por escrito y unirse al contrato original.
*880La persona requirente, de común acuerdo con el notario o la notaría, será responsable del pago de los gastos, las costas y los desembolsos para el trámite del asunto, inclu-yendo las gestiones previas a la determinación de interven-ción en el asunto, si alguna, así como del pago de honora-rios en concepto de opiniones periciales que el notario o la notaría requiera.
De cesar la intervención del notario o de la notaría antes de concluir el trámite del asunto no contencioso, en conformidad con la Regla 94, el notario o la notaría tendrá derecho a cobrar los honorarios que correspondan hasta ese momento.
C. SUCESIÓN INTESTADA: DECLARATORIA DE HEREDEROS

Regla 97. Inicio del trámite

En una sucesión intestada, así como en otros supuestos que en derecho procedan, cualquier persona que demuestre tener interés legítimo en una herencia podrá solicitar ante un notario o una notaría que autorice un acta de notorie-dad sobre declaratoria de herederos.
Se exceptúa, en conformidad con el Artículo 913 del Có-digo Civil, el caso de una declaratoria de herederos en la que se adjudiquen bienes al Estado Libre Asociado de Puerto Rico en ausencia de herederos legítimos o herede-ras legítimas, cuyo trámite la ley ordena realizar ante el tribunal.

Regla 98. Documentación requerida; manifestación bajo juramento

(a) La persona requirente deberá presentar ante el no-tario o la notaría, además de cualquier otra prueba docu-mental que este o esta le requiera, una copia certificada de los documentos siguientes:
(1) certificado de defunción de la persona causante;
*881(2) certificado de matrimonio de la persona cau-sante en caso de haber estado casada, certificado de defun-ción del cónyuge, de aquella ser viuda, o sentencia de divorcio, de aquella ser soltera por divorcio, según la circunstancia al momento de su muerte;
(3) certificados de nacimiento de las personas con derecho a la herencia o sucesión, incluyendo cualquiera otra documentación necesaria para establecer su relación de parentesco con la persona causante;
(4) certificados de defunción de aquellas personas que hubiesen sido llamadas a la herencia, de haber pre-muerto a la persona causante;
(5) certificación negativa del Registro de Testamen-tos;
(6) sentencia final y firme en la que se declare la nulidad parcial o total del testamento, la certificación del Registro de Testamentos en la que conste esa determina-ción judicial y copia certificada del testamento objeto de nulidad;
(7) testamento que carezca de institución de here-deros y la certificación correspondiente del Registro de Tes-tamentos, o
(8) copia certificada de la escritura de repudiación de la herencia o de la resolución del tribunal en los casos de herederos que hayan repudiado la herencia.
(b) La persona requirente manifestará al notario o a la notaría bajo juramento lo siguiente:
(1) que, según su mejor saber y entender, la persona causante falleció sin dejar testamento;
(2) que luego de haber hecho las investigaciones y los registros pertinentes, no encontró testamento alguno o que, si lo hubo, este fue declarado parcial o totalmente nulo, o que el testamento carece de institución de herede-ros;
*882(3) cualquier otra información que el notario o la notaría le requiera, por ejemplo:
(A) los nombres por los que la persona cau-sante era conocida y, de esta haber sido casada, los de su cónyuge;
(B) los nombres, apellidos y domicilios de las personas con derecho a la herencia o sucesión y los nom-bres y apellidos de sus respectivos cónyuges;
(C) el último domicilio de la persona causante;
(D) la afirmación de que las personas con dere-cho a la herencia que ha informado son todas las que co-noce, sin que haya omitido alguna, o
(E) la afirmación de que, a su mejor saber y entender, la persona causante no procreó ni adoptó ningún otro hijo además de la progenie ya informada.

Regla 99. Declaratoria a favor de colaterales dentro del sexto grado de consanguinidad; edictos

(a) Si la declaratoria de herederos se solicita a favor de uno o más parientes colaterales dentro del sexto grado de consanguinidad y el valor de los bienes de la persona cau-sante excede de cinco mil dólares, el notario o la notaría deberá publicar un edicto, costeado por la parte requirente, en el que se anuncie el fallecimiento de la persona cau-sante, se indiquen los nombres y el grado de parentesco de quienes reclaman la herencia, más se llame a reclamar, dentro de un plazo de quince días contados a partir de su publicación, a quienes se consideren con igual o mejor de-recho a la herencia. El edicto se publicará una vez en un periódico de circulación general.
(b) Una vez transcurrido el plazo indicado en el edicto para reclamar, sin que lo haya hecho persona con igual o mejor derecho, el notario o la notaría podrá continuar con el trámite de la declaratoria de herederos.
(c) En caso de que una o más personas con igual dere-cho reclamen dentro del plazo, una vez acreditado por es-tas su parentesco, el notario o la notaría las incluirá en el *883trámite de la declaratoria; pero si de la documentación pre-sentada, incluyendo la posibilidad de declaraciones jura-das, surge una controversia, el notario o la notaría deten-drá el trámite de inmediato y cesará su intervención.
(d) En caso de que una o más personas con igual dere-cho reclamen dentro del plazo, el notario o la notaría de-tendrá el trámite de inmediato. Si no hay controversia u oposición respecto al derecho a la herencia de la persona o de las personas reclamantes, el notario o la notaría se atendrá, por ser su intervención rogada, a lo que aquella o aquellas determinen; pero si de la documentación presen-tada, incluyendo la posibilidad de declaraciones juradas, surge una controversia, el notario o la notaría detendrá el trámite de inmediato y cesará su intervención.

Regla 100. Calificación de documentos y formación de ex-pediente; autorización del acta de notoriedad sobre decla-ratoria de herederos

(a) Cumplidos los requisitos de la Regla 98 sobre la do-cumentación y las manifestaciones bajo juramento de la persona requirente, el notario o la notaría calificará los documentos y formará un expediente conforme a lo dis-puesto en la Regla 90.
(b) Si, atendida toda la prueba presentada, el notario o la notaría estima que procede la declaratoria de herederos, autorizará la correspondiente acta de notoriedad. Además de cumplir con los requisitos generales del acta de notorie-dad establecidos en las Reglas 85, 91 y 92, el notario o la notaría consignará expresamente en esta lo siguiente:
(1) una relación de los documentos y de las mani-festaciones juradas requeridas por el notario o la notaría, los cuales se unirán al acta, y
(2) la declaración de hechos y de derecho, nom-brando a la persona causante por su nombre completo, cir-cunstancias personales, fecha y lugar del fallecimiento, nombre del o de la cónyuge sobreviviente si aplica, y nom-*884brando a las personas herederas por sus nombres comple-tos y circunstancias personales.
D. ADVERACIÓN Y PROTOCOLIZACIÓN DE TES-TAMENTO OLÓGRAFO

Regla 101. Inicio del trámite

Cualquier persona que tenga en su poder un testamento ológrafo podrá solicitar su adveración y protocolización ante un notario o una notaría.
En conformidad con lo dispuesto en el Artículo 639 del Código Civil, el notario o la notaría no podrá intervenir en el trámite de este asunto si han transcurrido cinco años desde la fecha del fallecimiento de la persona causante.

Regla 102. Documentación; manifestaciones bajo jura-mento; información requerida

(a) La persona requirente deberá presentar al notario o a la notaría, además de cualquier otra prueba documental que este o esta le requiera, la documentación siguiente:
(1) original del testamento ológrafo;
(2) certificado de defunción de la persona causante;
(3) certificado de nacimiento de la persona cau-sante, y
(4) certificación del Registro de Testamentos.
(b) La persona requirente manifestará al notario o a la notaría, bajo juramento, que según su mejor saber y enten-der, el testamento ológrafo presentado es el último que re-dactó la persona causante de su puño y letra.
(c) La persona requirente proveerá, además, la si-guiente información:
(1) los nombres, los apellidos y las direcciones de las personas siguientes:
(a) del o de la cónyuge sobreviviente, si aplica,
(b) de los o de las descendientes y ascendientes de la persona causante, o
*885(c) en defecto de descendientes y ascendientes, de los o de las parientes colaterales en grado más cercano.
(2) los nombres, los apellidos y las direcciones de tres personas que conozcan la letra y firma de la persona causante, pudiéndose llenar tal requisito, en todo o en parte, con personas incluidas en el inciso (c)(1).

Regla 103. Custodia y conservación del testamento oló-grafo

El notario o la notaría será responsable, hasta la con-clusión del trámite a él o a ella encomendado, de la custo-dia y conservación del testamento ológrafo que le sea en-tregado por la persona requirente.

Regla 104. Calificación de documentos y formación de ex-pediente; citación de partes con interés y testigos

(a) Cumplidos los requisitos de la Regla 102 sobre la documentación y las manifestaciones bajo juramento que la persona requirente debe presentar, el notario o la nota-ría calificará los documentos y formará un expediente con-forme lo dispuesto en la Regla 90.
(b) Si el o la cónyuge sobreviviente o las personas des-cendientes o ascendientes legítimas del testador o de la testadora y, en defecto de estos, los hermanos o las herma-nas no residen dentro del distrito judicial, se ignora su existencia o son personas menores de edad o incapacitadas judicialmente que carecen de representación legítima, el notario o la notaría notificará de ello al Ministerio Público, conforme al procedimiento dispuesto en la Regla 91.
(c) Una vez determine que procede continuar el trámite del asunto, el notario o la notaría citará a todas las partes con interés y a los o a las testigos que corresponda citar en conformidad con la Regla 102(c)(1) y (2), para que compa-rezcan a la oficina del notario o de la notaría en la fecha y hora señaladas por él o ella. La citación a las partes con interés especificará el propósito de que comparezcan a pre-*886senciar la lectura del testamento y su identificación. En el caso de que alguna de ellas deba comparecer también como testigo de la letra y firma de la persona causante e, igual-mente, en el caso de requerirse la comparecencia de otras personas para completar o constituir el número de perso-nas testigos requerido por la ley en este caso, su citación especificará que deben comparecer a los fines de identificar la letra y firma estampadas en el testamento como perte-necientes a la persona causante. De no abrigar duda racio-nal de que el testamento fue escrito todo y firmado de mano propia por la persona causante, se declarará así.
Dicha citación se deberá enviar a los o a las testigos mencionados en el párrafo anterior por correo certificado con acuse de recibo o personalmente con acuse de recibo, dentro del término de cinco días contados a partir de la notificación inicial de intervención hecha por el notario o la notaría al Registro General de Competencias Notariales. La fecha que el notario o la notaría fije para la cita deberá ser la más cercana posible a la fecha de su determinación de intervenir en el asunto.

Regla 105. Peritaje caligráfico

El notario o la notaría podrá utilizar los servicios de alguna persona perita en caligrafía para identificar el tes-tamento ológrafo, a falta de testigos idóneos.

Regla 106. Acto de lectura e identificación del testamento; cese de intervención

(a) En el día y la hora señalados en la citación dis-puesta en la Regla 104, el notario o la notaría se reunirá con todas las personas así convocadas para celebrar el acto de lectura e identificación del testamento. Si alguna de las personas citadas no comparece y no se trata de alguien que deba comparecer también como testigo de identificación, el notario o la notaría podrá continuar con el acto si tiene prueba fehaciente de que dicha persona recibió efectiva-mente la citación.
*887(b) En presencia de todas las personas citadas, salvada la excepción que dispone el inciso (a) de esta Regla, el no-tario o la notaría procederá a abrir el testamento, si está en pliego cerrado, lo leerá en voz alta y lo rubricará en todas sus hojas.
(c) Una vez leído el testamento, las tres personas desig-nadas como testigos de identificación constatarán si la le-tra y la firma del testamento son iguales que las de la persona causante. De ser positiva su identificación, así lo declararán bajo juramento, señalando los hechos que sus-tentan su conocimiento sobre el particular y afirmando no abrigar duda racional de que el testamento fue escrito todo y firmado por la persona causante de su mano propia. Si, en conformidad con la Regla 105, el notario o la notaría requiere peritaje caligráfico, la persona que lo ofrezca cer-tificará sus conclusiones, señalando sus fundamentos para estas. De quedar convencido de la identificación y de la validez del testamento, el notario o la notaría procederá entonces en conformidad con la Regla 107.
(d) Si las personas que hayan actuado como testigos de identificación o, en su defecto, la persona que haya pres-tado peritaje caligráfico, expresaren dudas sobre la identi-dad entre la letra y la firma de la persona causante y las del testamento, el notario o la notaría cesará de inmediato su intervención en el asunto y procederá conforme lo dis-puesto en la Regla 94.

Regla 107. Acta de notoriedad sobre adveración y protoco-lización de testamento ológrafo; contenido

En caso de estimar debidamente justificada la identidad y validez del testamento en conformidad con lo dispuesto en el Artículo 637 del Código Civil, el notario o la notaría procederá a autorizar un acta de notoriedad sobre advera-ción y protocolización. Además de cumplir con los requisi-tos generales del acta de notoriedad establecidos en las Reglas 85 y 92, el notario o la notaría consignará expresa-mente en esta lo siguiente:
*888(a) una relación de la información y los documentos re-queridos por la Regla 102, los cuales unirá al acta;
(b) una relación de cualquier otra información o docu-mentos que el notario o la notaría estime pertinentes y necesarios para fundar su determinación, los cuales unirá al acta;
(c) el hecho de haber notificado, cuando proceda, al Mi-nisterio Público y de que no hay oposición de su parte;
(d) el hecho, cuando proceda, de haber advertido a la persona requirente la posibilidad de quedar sujeta a responder por los daños y perjuicios que ocasione su dilación de más de diez días en presentar el testamento ológrafo a partir de cuando supo del fallecimiento de la persona cau-sante, y
(e) la declaración expresa de adveración por parte del notario o de la notaría, en la que se incluirá la fecha cuando le fue mostrado el testamento, la fecha cuando le fue entregado, la descripción del estado en que se encuen-tra el testamento y la del procedimiento realizado según la Regla 106.

Regla 108. Notificaciones

Autorizada el acta de notoriedad sobre adveración y pro-tocolización del testamento ológrafo, el notario o la notaría notificará la autorización del acta al Registro General de Competencias Notariales, conforme se dispone en las Re-glas 87 y 93. Además, notificará dicha acta de notoriedad sobre adveración y protocolización del testamento ológrafo al Registro de Testamentos del Tribunal Supremo de Puerto Rico, conforme se dispone en la Ley Notarial de Puerto Rico y en este Reglamento.
E. EXPEDICIÓN DE CARTAS TESTAMENTARIAS

Regla 109. Inicio del trámite

Toda persona que haya aceptado formalmente bajo jura-mento el nombramiento de albacea hecho a su favor en un *889testamento y prestado la fianza correspondiente que dis-pone el Artículo 597 del Código de Enjuiciamiento Civil, de no haber sido relevado de esta, podrá solicitar la expedi-ción de una carta testamentaria ante un notario o una no-taría, que deberá ser distinto de aquel en cuyo Protocolo obre el testamento. Un notario o una notaría que haya in-tervenido en la juramentación de la aceptación del cargo de albacea puede expedir la carta testamentaria.

Regla 110. Documentación requerida

La persona requirente deberá presentar al notario o a la notaría la documentación siguiente:
(a) certificado de defunción de la persona causante;
(b) copia certificada del testamento;
(c) copia del documento en el que conste la aceptación por escrito, debidamente juramentada, del cargo de alba-cea;
(d) certificación del notario o de la notaría en cuyo Pro-tocolo obre el testamento, o del archivero o la archivera correspondiente cuando la obra notarial haya sido entre-gada, en la que conste que se archivó o unió al testamento el documento de aceptación del cargo de albacea y una des-cripción de dicho documento;
(e) certificación del Registro de Testamentos indicativa del o de los testamentos otorgados por la persona causante, y
(f) cualquier otro documento o información que el nota-rio o la notaría estime pertinente.

Regla 111. Calificación de documentos y formación de ex-pediente

Una vez recibidos los documentos requeridos en la Re-gla 110, el notario o la notaría los calificará y formará un expediente conforme a lo dispuesto en la Regla 90.

*890
Regia 112. Acta de notoriedad sobre cartas testamentarias; contenido

En caso de estimar debidamente justificada la solicitud de expedición de cartas testamentarias, el notario o la no-taría procederá a autorizar la correspondiente acta de notoriedad. Además de cumplir con los requisitos generales del acta de notoriedad establecidos en las Reglas 85 y 92, el notario o la notaría consignará expresamente en esta lo siguiente:
(a) una relación de los documentos requeridos en la Re-gla 110, los cuales unirá al acta;
(b) una relación de cualquier otra información o docu-mentos que el notario o la notaría estime pertinente para fundar su determinación, los cuales unirá igualmente al acta;
(c) el hecho de que a la persona a favor de quien se van a expedir las cartas testamentarias no le aplican ninguna de las prohibiciones dispuestas en el Código Civil respecto al ejercicio del cargo de albacea, y
(d) el hecho de que se expiden cartas testamentarias a favor de la persona requirente, declarando las facultades que se le confieren como albacea en el testamento y aque-llas determinadas por la ley, conforme dispone el Artículo 824 del Código Civil, y de no haber sido eximido, se haya prestado la fianza correspondiente.
F. AUTORIZACIÓN PARA CONTRAER NUEVO MA-TRIMONIO POR RAZÓN DE AUSENCIA

Regla 113. Inicio del trámite

El o la cónyuge de la persona que haya estado ausente sin que se tenga noticias de su paradero por un período de diez años o más, podrá solicitar ante un notario o una no-taría la autorización para contraer nuevo matrimonio.

*891
Regia 114. Documentación y prueba requerida; declaración jurada

(a) La persona que solicite una autorización para con-traer matrimonio por razón de ausencia deberá presentar al notario o a la notaría la documentación y prueba si-guientes:
(1) el certificado de matrimonio;
(2) cualesquiera documentos demostrativos de la desaparición de la persona ausente, tales como recortes de periódicos, informes policíacos, entre otros;
(3) cualquier otra prueba que el notario o la notaría estime pertinente para comprobar el hecho de la ausencia y la falta de noticias sobre el paradero de la persona au-sente durante los diez años anteriores, y
(4) cualesquiera otros documentos que el notario o la notaría requiera para cumplir cabalmente con la notifi-cación al Ministerio Público en conformidad con la regla-mentación aprobada por el Departamento de Justicia para esos fines.
(b) La persona requirente deberá declarar, bajo jura-mento, que no tiene ni ha tenido noticias, dentro de los diez años anteriores, sobre el paradero de la persona ausente y que hace tal declaración a los fines de obtener la autoriza-ción necesaria para contraer nuevo matrimonio.

Regla 115 Notificaciones; calificación de documentos y for-mación de expediente

(a) El notario o la notaría notificará al Ministerio Pú-blico sobre la solicitud de autorización sometida a su con-sideración, en conformidad con el procedimiento dispuesto en la Regla 91.
(b) Si conforme a la Regla 91 el Ministerio Público no se opone al trámite del asunto, el notario o la notaría califi-cará los documentos, determinará la suficiencia de la prueba y formará un expediente según lo dispuesto en la Regla 90.
(c) En caso de que el Ministerio Público presente una oposición fundamentada, el notario o la notaría cesará su *892intervención en el asunto y procederá conforme lo dis-puesto en la Regla 94.

Regla 116. Acta de notoriedad sobre autorización para con-traer nuevo matrimonio por razón de ausencia

(a) Si, atendida toda la prueba aportada, el notario o la notaría estima que procede la autorización para contraer nuevo matrimonio por razón de ausencia, autorizará la co-rrespondiente acta de notoriedad. Además de cumplir con los requisitos generales del acta de notoriedad establecidos en las Reglas 85 y 92, el notario o la notaría consignará expresamente en esta lo siguiente:
(1) una relación de los documentos requeridos en la Regla 114, los cuales unirá al acta;
(2) una relación de cualquier otra información o do-cumentos que el notario o la notaría estime pertinentes para fundar su determinación, los cuales unirá igualmente al acta;
(3) el hecho de haber cursado la notificación al Mi-nisterio Público que requiere la Regla 115(a) y de no haber recibido oposición fundamentada por escrito de su parte, y
(4) la declaración del notario o de la notaría de que, habiendo recibido a su satisfacción prueba suficiente sobre la ausencia y sobre la falta de noticias respecto al paradero de la persona ausente durante un período de diez años pre-vios a la solicitud presentada, autoriza a la persona requi-rente a contraer nuevo matrimonio.
(b) El notario o la notaría también hará constar en este caso el hecho de haber advertido a la persona requirente de su deber de presentar ante el Registro Demográfico una copia certificada del acta de notoriedad para su eficacia.
G. ASUNTOS AD PERPETUAM REI MEMORIAM

Regla 117. Inicio del trámite

(a) Toda persona que interese perpetuar la memoria de un hecho para evitar el riesgo de que la prueba al efecto *893pueda perderse por la ausencia o muerte de testigos, por la pérdida o destrucción de documentos o por cualquier otra razón, podrá acudir ante un notario o una notaría para que autorice un acta de notoriedad ad perpetuara rei memoriam.
(b)No podrán ser perpetuados por este medio aquellos hechos que:
(1) sean objeto de alguna controversia judicial al momento de la solicitud;
(2) ocasionen perjuicio a persona cierta y determi-nada, o
(3) se pretendan utilizar a los fines de lograr un cambio de identidad mediante alguna modificación del nombre o de los apellidos que consten inscritos en el Regis-tro Demográfico.

Regla 118. Información y documentos requeridos

La persona requirente deberá ofrecer al notario o a la notaría, bajo juramento, lo siguiente:
(a) los nombres, apellidos y apodos por los que es cono-cida, y su dirección residencial;
(b) la identificación detallada del hecho que interesa perpetuar;
(c) si aplica, la hora, la fecha y el lugar en que ocurrió el hecho; si se desconociera tal información, así se hará cons-tar;
(d) todos los documentos cuyo examen estime conve-niente para establecer el hecho;
(e) los nombres, los apellidos y las direcciones de las personas conocidas por la persona requirente que hubiesen presenciado o percibido el hecho que se interesa perpetuar;
(f) los nombres, los apellidos y las direcciones de las personas conocidas por la persona requirente que puedan tener algún interés en que se establezca tal hecho, que hubiesen negado su ocurrencia o que puedan ser beneficia-das o perjudicadas en alguna medida como consecuencia de la ocurrencia de tal hecho;
*894(g) cualquier otra prueba que el notario estime perti-nente para probar la ocurrencia del hecho;
(h) una declaración de que el hecho a perpetuarse no es objeto de alguna controversia judicial al momento de la solicitud, y
(i) cualesquiera otros documentos que el notario o la notaría requiera para cumplir cabalmente con la notifica-ción al Ministerio Público en conformidad con la reglamen-tación aprobada por el Departamento de Justicia a esos fines.

Regla 119. Notificaciones requeridas; calificación de docu-mentos y formación de expediente

(a) Tras obtener la información y documentos requeri-dos en la Regla 118, el notario o la notaría notificará al Ministerio Público conforme al procedimiento dispuesto en la Regla 91.
El notario o la notaría, además, enviará notificaciones por correo certificado con acuse de recibo, o personalmente con acuse de recibo, a cada una de las personas que la persona requirente identifique en conformidad con los in-cisos (e) y (f) de la Regla 118. En estas notificaciones infor-mará que la persona requirente ha solicitado que se auto-rice un acta de notoriedad para perpetuar un hecho, identificará el hecho y solicitará de la persona notificada que se exprese al respecto dentro del término de treinta días contados a partir de la notificación.
Si el notario o la notaría estima que la prueba documen-tal es insuficiente para establecer el hecho cuya memoria se interesa perpetuar, podrá entrevistar a aquellos testigos que estime conveniente o necesario y los invitará a suscri-bir una declaración jurada sobre el hecho. En el caso de que se le informe al notario o a la notaría que alguna persona ha negado la ocurrencia del hecho, este o esta la en-trevistará y, si corrobora que la persona niega la ocurren-cia del hecho, deberá cesar de inmediato la tramitación del asunto y procederá en conformidad con lo dispuesto en la Regla 94.
*895(b)Si conforme a la Regia 91, el Ministerio Público no se opone al trámite del asunto o si dentro del plazo de treinta días dispuesto en esta Regla ninguna otra persona se opone, el notario o la notaría calificará los documentos y formará un expediente conforme lo dispuesto en la Regla 90.

Regla 120. Acta de notoriedad sobre asuntos “ad perpe-tuara rei memoriam”

Si, atendida toda la prueba aportada, el notario o la notaría estima que procede la perpetuación de la memoria del hecho, autorizará la correspondiente acta de notoriedad. Además de cumplir con los requisitos generales del acta de notoriedad establecidos en las Reglas 85 y 92, el notario o la notaría consignará expresamente en esta lo siguiente:
(a) la identificación detallada del hecho que se interesa perpetuar;
(b) una relación exhaustiva de la información y los do-cumentos requeridos en la Regla 118 en los cuales funda su declaración, los cuales unirá al acta;
(c) una relación de cualquier otra información y docu-mentos que estime pertinentes para fundar su determina-ción, los cuales también unirá al acta;
(d) el hecho de haber cursado la notificación al Ministe-rio Público conforme a la Regla 91 y a las personas identi-ficadas en los incisos (e) y (f) de la Regla 118, y de no haber recibido oposición de parte del Ministerio Público o de las personas así notificadas;
(e) su declaración a los efectos de que, a su mejor saber y entender, ha quedado suficientemente comprobado el he-cho cuya memoria se perpetúa mediante el acta, y
(f) si se trata de una declaración para hacer constar que la persona requirente es también conocida por un nombre o unos apellidos distintos en alguna forma de aquellos que constan inscritos en el Registro Demográfico, deberá ha-cerse constar, además, el hecho de que dicha declaración no afectará la inscripción en el Registro, sino que meramente *896dará lugar a una anotación al margen. El notario o la no-taría consignará el haber advertido a la persona requirente de su deber de presentar ante el Registro Demográfico una copia certificada del acta de notoriedad para su eficacia.
H. CORRECCIÓN DE ACTAS QUE OBREN EN EL REGISTRO DEMOGRÁFICO

Regla 121. Inicio del trámite

Toda persona interesada en corregir errores simples, que se puedan constatar fácilmente, en un certificado de nacimiento o de matrimonio archivado en el Registro De-mográfico, o toda parte con interés en corregir errores sim-ples, de fácil constatación, en un certificado de defunción, podrá solicitarlo ante un notario o una notaría siempre que haya transcurrido el término dispuesto por ley para que la persona pueda solicitarlo directamente ante el Registro Demográfico. Son rectificables los errores que puedan ser corroborados mediante la mera inspección de otros docu-mentos que obren en el Registro Demográfico, de los cuales surja la información correcta. Ejemplo de estos son, entre otros, los siguientes:
(a) nombre y apellidos con ortografía incorrecta;
(b) ausencia o exceso de alguna letra en el nombre o en los apellidos registrados;
(c) errores en el apellido que se puedan corroborar en el propio certificado por haberse indicado correctamente el apellido paterno o el materno;
(d) errores en el nombre y los apellidos de la persona inscrita cuando de la certificación médica y la licencia matrimonial surge que se informaron correctamente;
(e) errores en los apellidos de cualquiera de los proge-nitores de la persona inscrita cuando se puedan comprobar mediante la firma de aquellos al hacer la inscripción;
(f) omisiones o errores en las transcripciones de certifi-cados cuando los certificados originales archivados en el Registro Demográfico están completos y correctos;
(g) error en la identificación del sexo de la persona ins-crita cuando ello resulta obvio del propio documento;
*897(h) errores en alguna fecha cuando en otras partes del certificado consta la fecha correcta;
(i) errores en cómputos aritméticos al determinar la edad de la persona inscrita cuando la base para el cómputo correcto surge del propio certificado;
(j) errores en la fecha de nacimiento cuando ello se puede comprobar sobre la base de la edad que consta en el certificado. Este procedimiento no está disponible para realizar cambios sustanciales en los certificados con efecto futuro.

Regla 122. Información y documentos requeridos

La persona requirente manifestará bajo juramento ante el notario o la notaría en qué consiste el error y la correc-ción que solicita. Presentará una copia certificada del folio o documento que adolece del error junto con la prueba per-tinente que justifique la corrección.
La persona requirente deberá presentar, además, cua-lesquiera otros documentos que el notario o la notaría es-time necesarios para la corrección solicitada y para cum-plir cabalmente con la notificación al Ministerio Público en conformidad con la reglamentación aprobada por el Depar-tamento de Justicia para esos fines.

Regla 123. Notificación al Ministerio Público; calificación y formación de expediente

Tras obtener la información y la documentación reque-ridas en la Regla 122, el notario o la notaría notificará al Ministerio Público conforme al procedimiento dispuesto en la Regla 91. De no haber oposición de parte del Ministerio Público, el notario o la notaría calificará los documentos y formará un expediente conforme a la Regla 90.

Regla 124. Acta de notoriedad sobre corrección de actas en el Registro Demográfico

(a) Si, atendida toda la prueba aportada, el notario o la notaría estima que procede la corrección solicitada, autori-zará el acta de notoriedad correspondiente. Además de cumplir con los requisitos generales del acta de notoriedad *898establecidos en las Reglas 85 y 92, el notario o la notaría consignará expresamente en esta lo siguiente:
(1) una relación de la información y los documentos requeridos en la Regla 122, los cuales unirá al acta;
(2) una relación de cualquier otra información y do-cumentos que estime pertinentes para fundar su determi-nación, los cuales unirá igualmente al acta;
(3) el hecho de haber cursado una notificación al Ministerio Público, según requiere la Regla 123 y de no haber oposición de su parte, y
(4) la declaración del notario sobre la naturaleza del error que se le solicitó corregir y los datos pertinentes para su correspondiente corrección en el Registro Demográfico.
(b)El notario o la notaría también hará constar en es-tos casos el hecho de haber advertido a la persona requi-rente de su deber de presentar ante el Registro Demográ-fico una copia certificada del acta de notoriedad para su eficacia.
I. CAMBIO DE NOMBRE O APELLIDOS

Regla 125. Inicio del trámite

Toda persona interesada en cambiar su nombre o sus apellidos según constan inscritos en el Registro Demográ-fico, podrá solicitarlo ante un notario o una notaría.
Esta Regla aplica únicamente a cambios sustanciales, entre otros, los siguientes:
(a) sustituir un nombre por otro;
(b) nañadir un nombre al que se tiene;
(c) variar el nombre en grado tal que afecte la manera de pronunciarlo;
(d) eliminar o sustituir un apellido;
(e) corregir un alegado error en los apellidos inscritos cuando de los documentos que obran en el Registro Demo-gráfico no surja prueba del error;
(f) modificar la ortografía de un apellido, aunque ello no varíe su pronunciación.

*899
Regia 126. Información y documentación requerida

(a) La persona requirente manifestará bajo juramento ante el notario lo siguiente:
(1) los nombres, apellidos y apodos por los que tam-bién es conocida;
(2) las direcciones donde haya residido durante los tres años previos al inicio del trámite;
(3) los nombres, los apellidos y las direcciones pos-tales de sus ascendientes y descendientes vivos a la fecha del inicio del trámite, así como las de su cónyuge si es casada;
(4) su número de seguro social;
(5) que ha notificado a la Administración del Se-guro Social su intención de cambiar su nombre;
(6) el motivo por el cual interesa el cambio, y
(7) que el propósito del cambio de nombre no es para evadir responsabilidad penal o civil alguna.
(b) La persona requirente deberá presentar al notario o a la notaría los documentos siguientes:
(1) copia oficial de su certificado de nacimiento;
(2) certificación negativa de antecedentes penales expedida bajo su nombre y apellidos, según constan inscri-tos en el Registro Demográfico;
(3) certificación negativa de antecedentes penales expedida bajo el nombre y los apellidos que refleje el cam-bio que se solicita;
(4) tres fotografías suyas recientes en blanco y negro, tamaño dos pulgadas por dos pulgadas, producidas de un mismo negativo;
(5) copia de su licencia de conducir o de su tarjeta electoral, de ser esta mostrada voluntariamente;
(6) cualquier otro documento que la persona requi-rente o el notario o la notaría estimen necesario o conve-niente, y
(7) cualesquiera otros documentos que el notario o la notaría requiera para cumplir cabalmente con la notifi-cación al Ministerio Público en conformidad con la regla-*900mentación aprobada por el Departamento de Justicia para esos fines.

Regla 127. Notificación al Ministerio Público; calificación y formación de expediente

(a) Tras obtener la información y la documentación re-queridas en la Regla 126, el notario o la notaria notificará al Ministerio Público conforme al procedimiento dispuesto en la Regla 91. Junto con la notificación deberá incluir co-pia de toda la prueba documental y una de las tres fotos que se mencionan en el inciso (b)(4) de la Regla 126.
(b) De no haber oposición de parte del Ministerio Pú-blico, el notario o la notaria calificará los documentos y formará un expediente conforme a lo dispuesto en la Regla 90.

Regla 128. Acta de notoriedad sobre cambio de nombre o de apellido

(a) Si, atendida toda la prueba aportada, el notario o la notaria estima que procede el cambio de nombre o de ape-llidos sin que medie respecto a la solicitud motivo ilícito alguno, autorizará la correspondiente acta de notoriedad. Además de cumplir con los requisitos generales de las ac-tas de notoriedad establecidos en las Reglas 85 y 92, el notario o la notaria consignará expresamente en esta lo siguiente:
(1) una relación de la información y los documentos requeridos en la Regla 126, los cuales unirá al acta;
(2) una relación de cualquier otra información y do-cumentos que estime pertinentes para fundar su determi-nación, los cuales unirá igualmente al acta;
(3) el hecho de haber cursado una notificación al Ministerio Público según requiere la Regla 127 y de no haber recibido oposición de su parte con respecto al trámite del asunto;
(4) la declaración del notario o de la notaria sobre el nombre y los apellidos que llevará subsiguientemente la persona requirente.
*901(b) El notario o la notaría también hará constar en este caso el hecho de haber advertido a la persona requirente de su deber de presentar ante el Registro Demográfico y ante la Administración del Seguro Social una copia certificada del acta de notoriedad para su eficacia.
(c) El notario o la notaría adherirá al original del acta de notoriedad una de las fotografías de la persona requirente.

Regla 129. Expedición de copias certificadas; notificaciones

El notario o la notaría expedirá a favor de la persona requirente una copia certificada del acta de notoriedad. Dicha copia llevará adherida una de las fotografías presenta-das por la persona requirente conforme a la Regla 126(b)(4).
El notario o la notaría no adherirá una fotografía o fac-símil de esta a las copias certificadas que expida luego de la primera copia certificada. No obstante, hará constar en dichas copias certificadas que en el acta original que obra en su Protocolo consta adherida la fotografía de la persona requirente.

Regla 130. Fianza notarial; responde por la atención de los asuntos no contenciosos

La fianza requerida por el Artículo 7 de la Ley Notarial de Puerto Rico para practicar la profesión notarial en Puerto Rico y para responder del buen desempeño de las funciones notariales y de los daños y perjuicios que por acción u omisión se causen en esta práctica profesional, responderá además por el ejercicio de las facultades adicio-nales que la Ley de Asuntos No Contenciosos ante Notario confiere al notariado.

Regla 131. Vigencia

Este reglamento comenzará a regir el 1 de agosto de 1995.
Las reglas contenidas en el Capítulo IX comenzarán a regir el 1 de febrero de 2012.
Asimismo, las enmiendas a las Reglas 12, 14, 15, 19, 27, *90238, 39, 47, 60, 63, 77 y 84 comenzarán a regir el 1 de fe-brero de 2012.
Enmiendas a las Reglas 12, 14, 15, 19, 27, 38, 39, 47, 60, 63, 77 y 84 del Reglamento Notarial de Puerto Rico para conformarlo a la Ley de Asuntos No Contenciosos ante Notario

Regla 12. Indice mensual sobre actividad notarial; notifi-cación

(a) El índice mensual sobre actividad notarial debe con-tener la dirección física y el número de teléfono de la ofi-cina notarial. Cuando el notario o la notaría sea empleado público o empleada pública, también contendrá el nombre y la dirección del organismo público donde trabaja.
En los casos en los que el organismo público permita la práctica privada fuera de horas laborables, el notario o la notaría preparará dos índices, uno para las escrituras y testimonios autorizados para la agencia y otro para aque-llos autorizados en la práctica privada que la agencia le permitió.
Si el término límite de diez días naturales siguientes al mes informado para remitir el índice mensual es sábado, domingo o día feriado, o por disposición de autoridad com-petente está cerrada la Oficina de Inspección de Notarías, este será considerado extendido hasta el próximo día laborable.
En caso de error u omisión en el índice mensual sobre actividad notarial, el notario o la notaría deberá someter un índice mensual enmendado con la correspondiente ex-plicación conforme al procedimiento para presentación tardía.
En el caso de presentación tardía del índice notarial, el Director o la Directora de la Oficina de Inspección de No-tarías podrá requerir al notario o a la notaría que explique la tardanza y someta cualquier otra información que es-time conveniente.
*903El Director o la Directora de la Oficina de Inspección de Notarías podrá aceptar la explicación ofrecida y apercibir al notario o a la notaria respecto al estricto cumplimiento de sus obligaciones como tal en el futuro. En los casos en que lo estime apropiado, podrá presentar un informe al Tribunal Supremo de Puerto Rico sobre este particular.
(b) La notificación del índice mensual, dispuesta en el Artículo 12 de la Ley Notarial de Puerto Rico, contendrá la siguiente información bajo la fe, firma y sello del notario o de la notaria:
(1) Respecto a los instrumentos públicos matrices, incluyendo las actas relacionadas con asuntos no conten-ciosos ante un notario o una notaria:
(A) el número de orden cronológico;
(B) el nombre de la(s) persona(s) comparecien-te(s) o requirente(s) y su capacidad representativa, si al-guna;
(C) la fecha de otorgamiento o autorización;
(D) el objeto, asunto no contencioso o título del instrumento;
(E) la cuantía del instrumento, en los casos aplicables;
(F) el nombre de los o las testigos, de haber comparecido alguno;
(G) la certificación del notario o de la notaria de haber cancelado en los instrumentos públicos autoriza-dos para ese mes los correspondientes sellos de rentas in-ternas, el de impuesto notarial y los sellos de la Sociedad para Asistencia Legal, según aplique;
(H) la certificación del notario o de la notaria de haber remitido al Departamento de Hacienda y al Cen-tro de Recaudación de Ingresos Municipales, las planillas que requiere el Artículo 11 de la Ley Notarial de Puerto Rico, y
(I) los instrumentos públicos que el notario o la notaria autorizó gratuitamente.
(2) Respecto a los testimonios:
*904(A) el número de orden cronológico;
(B) la fecha;
(C) el nombre de la(s) persona(s) declarante(s);
(D) una relación sucinta del acto autenticado,
y
(E) la certificación del notario o de la notaria de haber cancelado en el Registro de Testimonios los co-rrespondientes sellos de la Sociedad para Asistencia Legal.
(3) Respecto a las planillas informativas, el notario o la notaria deberá certificar que remitió al Departamento de Hacienda y al Centro de Recaudación de Ingresos Mu-nicipales las planillas que requiere el Artículo 11 de la Ley Notarial de Puerto Rico.
(4) Informe negativo
De no haber tenido actividad notarial durante al-gún mes, el notario o la notaria enviará un informe nega-tivo correspondiente a ese mes.
(5) En general, el índice mensual sobre actividad notarial deberá contener:
(A) el nombre del notario o de la notaria;
(B) el número notarial;
(C) el mes y el año;
(D) el total de instrumentos públicos autoriza-dos, incluyendo las actas sobre asuntos no contenciosos y el total de testimonios autorizados durante el mes;
(E) la dirección postal;
(F) la dirección física;
(G) los números de teléfono y de fax, y
(H) la dirección de correo electrónico.
(6) Cuando los notarios o las notarias notifiquen a la Oficina de Inspección de Notarías el índice mensual so-bre sus actividades notariales por la vía electrónica, el tér-mino para hacerlo será no más tarde del décimo día calen-dario del mes siguiente al mes informado. Una vez el notario o la notaria realice la notificación de los índices mensuales por la vía electrónica, no se podrá retornar al uso de formularios de papel para esta.

*905
Regia 14. Pago de derechos y honorarios


Pago de derechos

(a) Todo derecho de arancel o de otra índole que con-forme a la ley devengue el instrumento público, tanto en el original como en sus copias certificadas, y en su caso, los de inscripción en los registros correspondientes, será sufra-gado por las partes interesadas en conformidad con lo dis-puesto en el Derecho vigente.
(b) El pago de derechos arancelarios en los asuntos no contenciosos ante un notario o una notaria se realizará en conformidad con lo establecido en el Artículo 13 de la Ley de Asuntos No Contenciosos ante Notario.
(c) El notario o la notaria podrá rehusarse a autorizar el instrumento hasta que se haya provisto para el pago de los derechos arancelarios a su satisfacción.

Honorarios notariales

Los notarios o las notarias devengarán sus honorarios en conformidad con lo dispuesto en el Artículo 77 de la Ley Notarial de Puerto Rico.
Regla 15. Planilla Informativa — personas responsables
El notario o la notaria deberá remitir al Departamento de Hacienda y al Centro de Recaudación de Ingresos Mu-nicipales la Planilla Informativa correspondiente a las es-crituras otorgadas ante este durante el mes anterior, y que le haya sido depositada por la parte transmitente o por la parte que segregue o agrupe. Las Planillas Informativas se remitirán durante los primeros diez días del mes siguiente al mes en que fue otorgada la escritura objeto de la trans-misión de dominio, segregación o agrupación. El notario o la notaria hará constar su envío en el índice mensual.
El notario o la notaria remitirá esta Planilla Informa-tiva por medios electrónicos según lo requiera el Departa-mento de Hacienda, en conformidad con los procedimientos que este establezca a esos fines. Hasta tanto el Departa-mento de Hacienda establezca tales procedimientos, el no-*906tario o la notaria deberá remitir la Planilla Informativa por correo o mediante entrega personal.
Si la parte transmitente del dominio o la parte que agrupa o segrega no deposita en la oficina del notario o de la notaria la Planilla Informativa, este o esta deberá expre-sar tal hecho en el índice mensual. El notario o la notaria la orientará sobre la penalidad que establece el Código de Rentas Internas por incumplir con tal obligación legal.
Cualquier escritura de aclaración, rectificación o modi-ficación que afecte el precio, los términos de pago, la parte transmitente, la parte adquirente o la identidad del in-mueble, estará igualmente sujeta a lo dispuesto en esta Regla.
El notario o la notaria deberá remitir a las entidades gubernamentales que corresponda cualesquiera otros do-cumentos requeridos mediante legislación.

Regla 19. Naturaleza de los instrumentos públicos

Son instrumentos públicos las escrituras públicas y las actas, bien sean en original o en copia certificada.
Llámese “instrumento público matriz” al original que el notario o la notaria redacta sobre el contrato, acto o hecho que relata, firmado por las personas comparecientes y tes-tigos, si los hay, firmado, rubricado, signado y sellado por el notario o la notaria.
El contenido propio de las escrituras públicas son las declaraciones de voluntad, los actos jurídicos que impli-quen prestación de consentimiento y los contratos de todas clases.
El ámbito de las actas notariales cubre los hechos y el derecho que declare, los hechos y las circunstancias que presencie, le relaten o le consten al notario o a la notaria y que por su naturaleza no sean materia de contrato u otras manifestaciones de voluntad.

Regla 27. Comparecencia

El notario o la notaria dejará consignado en el instru-mento público la calidad en que intervienen las personas *907comparecientes, bien sean como otorgantes, como requi-rentes o como testigos, en capacidad representativa o en cualquier otro concepto.

Regla 38. Objeto de actas

Sin que esta enumeración implique limitación, podrán ser objeto de actas notariales los actos, los hechos o las circunstancias siguientes:
(a) La acreditación de:
(1) hechos presenciados por el notario o la notaria, o percibidos por sus sentidos y que motivan su autoriza-ción;
(2) la remisión de documentos, que acredite su con-tenido y su fecha de envío;
(3) la notificación o el requerimiento que haga constar el nombre de la persona requirente y de la persona destinataria, el contenido de la misiva y la forma en que la notificación se efectuó;
(4) la existencia de documentos privados, y
(5) el cese de intervención en los asuntos no contenciosos.
(b) La referencia o el relato de manifestaciones hechas en su presencia, a los únicos fines de acreditar dichas ma-nifestaciones y no la veracidad del contenido de estas.
(c) El recibo en depósito de objetos, valores y documen-tos para su custodia o como prenda de sus contratos, a solicitud de parte o a opción del notario o de la notaria. En dicha acta podrán consignarse las condiciones impuestas por el notario o la notaria a la persona depositante para la constitución y disposición del depósito.
(d) Los poderes, testamentos y demás documentos otor-gados fuera de Puerto Rico.
(e) Los expedientes judiciales referentes a la advera-ción de testamentos, en los casos que lo requiera, la parti-ción de herencia, así como cualquier otro expediente en cumplimiento de una providencia judicial o por requeri-miento de parte.

*908
Regia 39. Acta de subsanación; nota marginal; diligencia subsanatoria


Acta de subsanación

Es acta de subsanación el instrumento que redacta el notario o la notaría, sin intervención de las partes otorgan-tes y sin perjuicio de una tercera persona, para corregir los defectos o las omisiones de que adolezca un instrumento público previo. El notario o la notaría hará constar en el acta que la subsanación obedece a datos o hechos que pre-senció o que de otro modo le constan personalmente y que no afectan el negocio jurídico.
Excepto en los testamentos, pueden ser objeto de acta de subsanación, a manera de ejemplo, asuntos tales como:
(a) El nombre o los nombres y el apellido o los apellidos por los cuales sean también conocidas cualesquiera de las personas comparecientes o sus cónyuges, así como sus cir-cunstancias personales.
(b) La omisión o incorrección en la descripción de una propiedad cuando la corrección sea para conformar lo in-formado en el instrumento a cualquier información que surja del Registro de la Propiedad o en documento feha-ciente, y que no sea incompatible con lo convenido por las partes contratantes.
(c) El resultado incorrecto de un cómputo aritmético, siempre que los fundamentos utilizados en el cómputo ha-yan sido consignados o sean determinables del propio ins-trumento o del Registro de la Propiedad, y permanezcan inalterados a pesar de la corrección.
(d) Hechos tales como la existencia o inexistencia de una edificación, el cotejo de documentos, la existencia y detalles de planos, fotografías y otros documentos, y las fechas y la entrega de documentos o valores.
(e) La falta de expresión notarial sobre la identidad o la capacidad de las personas otorgantes.
(f) La falta de expresión en los casos de cancelación o de liberación de que tuvo a su vista el original del pagaré o de que fue puesta la correspondiente nota de cancelación.
*909(g) La falta de expresión de que fueron hechas las ad-vertencias y reservas legales.
(h) La falta de expresión en cuanto a la forma en que fue realizada la lectura del instrumento público.
(i) La corrección de errores, omisiones o defectos de forma en las actas de notoriedad y en el acta notarial de cese del trámite autorizadas al amparo de la Ley de Asun-tos No Contenciosos ante Notario.

Subsanación en documentos notariales

(a) Los documentos notariales ínter vivos podrán que-dar subsanados por el notario o la notaria autorizante me-diante un acta de subsanación o por medio de una diligen-cia subsanatoria, en aquellos casos en que la subsanación no modifique, cambie o supla la voluntad de una o de todas las personas comparecientes ni altere la esencia del instru-mento subsanado.
El notario o la notaria podrá subsanar errores, defectos de forma y omisiones tales como la falta de expresión en el documento de sus juicios de identidad o de capacidad de las personas comparecientes, la falta de expresión en el docu-mento de otros aspectos de su propia actividad en la auto-rización de sus instrumentos y los datos o hechos que pre-senció o que de otro modo le constan personalmente y que no afectan el negocio jurídico. Solo el notario o la notaria autorizante podrá subsanar la falta de expresión en el do-cumento de sus juicios de identidad o de capacidad, o de otros aspectos de su propia actividad en la autorización. En este último caso, cuando el notario o la notaria autorizante esté suspendido o suspendida, este o esta comparecerá ante otro notario u otra notaria, quien hará la subsanación y expresará a este o esta la forma de identificación o sobre la capacidad de los otorgantes en el documento que autorizó.
La subsanación podrá hacerse por diligencia en el pro-pio instrumento matriz, después de las firmas de las per-sonas comparecientes y del notario o de la notaria, o al dorso de dicho folio. También podrá hacerse por medio de *910un acta de subsanación y una nota marginal de contrarre-ferencia en el documento subsanado. Tanto en la diligencia subsanatoria como en el acta de subsanación se hará cons-tar el error, la omisión o el defecto de forma, su causa y la declaración que lo subsana, según dispuesto en el Artículo 29 de la Ley Notarial de Puerto Rico.
(b) En los casos de errores, omisiones o defectos de forma en las actas de notoriedad y en las actas notariales de cese del trámite autorizadas al amparo de la Ley de Asuntos No Contenciosos ante Notario, estos serán subsa-nados a instancia de la persona requirente, de otra persona con interés legítimo o del propio notario o de la propia notaría. Esto se efectuará en el propio instrumento matriz después de las firmas, mediante una diligencia subsanatoria. También podrá hacerse por medio de un acta de subsanación, con una nota marginal de contrarreferen-cia en el instrumento subsanado. Tanto en la diligencia subsanatoria como en el acta de subsanación, se hará cons-tar el error, la omisión o el defecto de forma, su causa y la declaración que lo subsana, según dispuesto en el Artículo 29 de la Ley Notarial de Puerto Rico.
Las actas de subsanación de actas de notoriedad y de cese del trámite formarán parte del Protocolo de Instru-mentos Públicos del notario.
Cuando en los casos de actas de notoriedad, el error sea imposible de subsanar en la forma prevista en este inciso, por ser un error u omisión sustancial directamente relacio-nado con el asunto bajo trámite que requiera la compare-cencia de la persona requirente o de otra persona con inte-rés legítimo, será necesario para su corrección cumplir con las disposiciones del Capítulo sobre asuntos no contencio-sos de este Reglamento o una resolución judicial.
(c) Todas las notas marginales de contrarreferencia efectuadas en los documentos matrices contendrán el he-cho de la corrección e indicarán el acta notarial en la que se hayan efectuado. Todas las diligencias y notas marginales se harán bajo la firma y el sello del notario o de la notaría.
*911(d) El notario o la notaría podrá corregir por diligencia en la escritura matriz o por medio de acta notarial la falta de iniciales de las partes otorgantes o de testigos de cono-cimiento en uno o más de los folios de un instrumento pú-blico otorgado previamente. La autorización del acta exige la comparecencia solamente de las personas cuyas iniciales no fueron incluidas en el instrumento público matriz.
Si la corrección fuera por un acta notarial, el notario o la notaría indicará al margen de los folios del instrumento público matriz, bajo su fe, firma, signo y sello notarial, la autorización del acta. Esta nota al margen indicará, ade-más, el número de orden y nombre del instrumento público matriz y el día, mes, año y lugar en que fue otorgado.

Notificación a la Oficina de Inspección de Notarías

Además de las notificaciones a la Oficina de Inspección de Notarías sobre la autorización de escrituras de poderes, testamentos y asuntos no contenciosos ante notario, los no-tarios o las notarías notificarán, a partir de su autoriza-ción, las actas de subsanación y las diligencias relaciona-das con los referidos instrumentos, dentro de los próximos tres días laborables, sin contar sábados, domingos ni días feriados decretados por ley, bajo su fe notarial en el formu-lario dispuesto por la Oficina y, además, remitirán copia del documento objeto de esta notificación.

Regla 47. Personas con derecho a copia

Además de las personas otorgantes y de las personas requirentes, pueden solicitar y obtener copia de un docu-mento matriz en un Protocolo bajo la custodia de un nota-rio o una notaría, entre otros:
(a) El o la causahabiente de cualquiera de las personas otorgantes o las personas requirentes en la materia del contrato:
(1) El heredero o la heredera, o el legatario o la legataria de las partes,
(2) el donatario o la donataria y
(3) el cesionario o la cesionaria.
*912(b) El o la representante de cualquiera de las personas otorgantes o de las personas requirentes al momento de solicitar la copia:
(1) El abogado o la abogada,
(2) el mandatario o la mandataria, o el apoderado o la apoderada,
(3) el tutor o la tutora de una persona incapaz o menor,
(4) el o la albacea o el contador-partidor o la conta-dora-partidora,
(5) el padre o la madre con patria potestad sobre una persona menor y
(6) el o la oficial autorizado o autorizada de cual-quier entidad.
(c) La persona a cuyo favor resulte del documento ma-triz algún derecho, o por acto distinto a este, en relación con la materia del contrato:
(1) El comunero o la comunera,
(2) el acreedor hipotecario o la acreedora hipoteca-ria,
(3) el arrendatario o la arrendataria,
(4) el usufructuario o la usufructuaria,
(5) la persona que disfrute del derecho de uso y ha-bitación,
(6) el o la censualista,
(7) el o la titular del derecho de servidumbre,
(8) el fiduciario o la fiduciaria y el fideicomisario o la fideicomisaria,
(9) la persona que invoque tener derecho de re-tracto y
(10) el o la cónyuge no otorgante.
(d) Cualquier persona que, a juicio del notario o de la notaría, acredite tener un interés legítimo en el documento para el ejercicio de un derecho, una facultad o una acción, o para acreditar la celebración del acto contenido en el instrumento.
(e) El Registrador o la Registradora de la Propiedad.
*913Denegada la expedición de la copia por el notario o la notaría, la persona solicitante acudirá al procedimiento que establece el Artículo 44 de la Ley Notarial de Puerto Rico. De no cumplir el notario o la notaría con la decisión del Director o de la Directora de la Oficina de Inspección de Notarías, la persona interesada podrá acudir al Tribunal Supremo.

Regla 60. Presentación de la notificación

La notificación exigida a los notarios y a las notarías para remitir al Director o a la Directora de la Oficina de Inspección de Notarías relacionada con la autorización de instrumentos sobre poderes y testamentos, se preparará en original y copia, y se entregará personalmente o por correo certificado con acuse de recibo o por los medios elec-trónicos que se autoricen. En el caso de que la notificación se efectúe personalmente, el o la presentante podrá incluir una copia adicional de la notificación para que se le acuse recibo de su presentación.
Una vez recibida y hecha la anotación de su contenido en el Registro de Poderes o en el Registro de Testamentos, según corresponda, el Director o la Directora de la Oficina de Inspección de Notarías archivará el original y devolverá al notario o a la notaría una copia en la que hará constar la fecha en que se recibió dicha notificación y los datos de su inscripción en el Registro pertinente.
Si el Director o la Directora de la Oficina de Inspección de Notarías observa que en la notificación presentada se ha omitido algún dato, requerirá al notario o a la notaría que provea la información omitida, lo cual este o esta cum-plirá mediante una notificación complementaria dentro del término de tres días laborables a partir del requerimiento de la Oficina de Inspección de Notarías.
En el cómputo de los plazos dispuestos para cumplir con los requisitos de notificación, no se contarán los sábados, domingos, días feriados ni aquellos en que por disposición de autoridad competente esté cerrada la Oficina de Inspec-ción de Notarías.

*914
Regia 63. Notificación tardía sobre testamentos, poderes y actas de asuntos no contenciosos ante notario o notaría

(a) En caso de que el notario o la notaría no haya remi-tido la correspondiente notificación sobre la autorización de testamento, poder, su intervención inicial en un asunto no contencioso ante un notario o una notaría, un acta de notoriedad o un acta de cese sobre uno de estos asuntos dentro del plazo dispuesto por ley, deberá hacerlo a la bre-vedad posible y acompañar con la notificación, bajo su fe, firma y sello de notario o notaría, una exposición detallada de los hechos y las circunstancias que dieron lugar a la notificación tardía, y expresará:
(1) si la tardanza ha causado daño a persona al-guna;
(2) si ha sido causa de pleito o controversia, y
(3) si la tardanza fue debida a actos de terceras personas, para lo cual deberá acompañar junto con su ex-posición de los hechos:
(A) declaraciones juradas y otros documentos pertinentes que acrediten tales actos,
(B) cualquier otra evidencia que el notario o la notaría interese someter como justificación de la tardanza.
(b) El Director o la Directora de la Oficina de Inspec-ción de Notarías podrá requerir en todo caso que el notario o la notaría remita cualquier otra información que estime conveniente.
El Director o la Directora de la Oficina de Inspección de Notarías podrá aceptar la explicación ofrecida y apercibir al notario o a la notaría respecto al estricto cumplimiento de sus obligaciones como tal en el futuro. En los casos que lo estime apropiado, podrá presentar un informe al Tribunal Supremo de Puerto Rico.

Regla 77. Procedimiento ordinario de inspección de Proto-colos y Registros

(a) En la inspección de Protocolos y Registros, la Ofi-cina de Inspección de Notarías dará prioridad en lo posible *915a los notarios o a las notarías que tengan pendiente de inspección el mayor número de Protocolos y Registros.
(b) El Inspector o la Inspectora de Protocolos informará al notario o a la notaría, por los medios y con anticipación razonable, la fecha cuando comenzará la inspección. No será necesario que el notario o la notaría esté presente durante la inspección, pero de ausentarse, deberá proveer las facilidades necesarias para que esta no sea interrumpida.
(c) Si el Inspector o la Inspectora no ha podido comuni-carse con el notario o la notaría, podrá presentarse al lugar de la última dirección de la oficina del notario o de la no-taría que obre en el sistema de información de la Oficina de Inspección de Notarías.
(d) Si el Inspector o la Inspectora no ha podido localizar la oficina del notario o de la notaría, o habiéndola locali-zado no puede comunicarse con él o ella durante horas la-borables, notificará por correo al notario o a la notaría so-bre cuándo y dónde comenzará la inspección, pautándola para una fecha posterior al décimo día siguiente a la notificación. Si el notario o la notaría no comparece según requerido, y de no comunicarse con el Inspector o la Ins-pectora antes de la fecha señalada, el Inspector o la Ins-pectora remitirá un informe a tales efectos al Director o a la Directora de la Oficina de Inspección de Notarías, in-cluirá una breve relación de las gestiones realizadas y no-tificará al notario o a la notaría con copia por correo. Tal informe será considerado como final, sin perjuicio del que pueda ser rendido una vez efectuada la inspección.
(e) La inspección deberá efectuarse en la oficina del no-tario o de la notaría, quien proveerá las facilidades necesa-rias en días y horas laborables, ello sin peijuicio de lo dis-puesto en el inciso anterior o a través de cualquier incautación que el tribunal haya ordenado. Una vez co-menzada la inspección de un Protocolo, se continuará en lo posible, de día a día, hasta tanto se complete.
(f) El Inspector o la Inspectora hará un señalamiento *916preliminar en el cual indicará las faltas y los comentarios pertinentes. En los casos necesarios, hará una lista e indi-cará en cuanto a cada falta: el número del instrumento y del folio donde la observó, y su naturaleza, o en el caso de una deficiencia en estampillas, su cuantía. En los casos de faltas repetidas, el Inspector o la Inspectora podrá hacer un señalamiento de carácter general.
(g) El Inspector o la Inspectora dejará al notario o a la notaria, al terminar cada día de inspección, una copia del señalamiento de faltas correspondiente a ese día.
(h) Si finalizado el examen el Inspector o la Inspectora no aprueba el Protocolo o el Registro de Testimonios, de-berá pautar una reunión final para una fecha posterior al decimoquinto día de su última visita.
(i) En la reunión final, el Inspector o la Inspectora de-terminará si las faltas preliminares señaladas han sido subsanadas y discutirá con el notario o la notaria cuales-quiera divergencias de criterio.
(j) Si luego de la reunión final no subsiste falta o diver-gencia alguna, el Inspector o la Inspectora extenderá bajo su firma la correspondiente nota de aprobación al reverso del último folio de cada tomo del último instrumento pú-blico del Protocolo objeto de la inspección. Remitirá subsi-guientemente su informe final e indicará tal aprobación al Director o a la Directora de la Oficina de Inspección de Notarías.
(k) Si luego de la reunión final subsiste alguna falta o divergencia de criterio, el Inspector o la Inspectora dejará al notario o a la notaria una copia del señalamiento de faltas correspondiente a la inspección final, firmada como recibida por el notario o la notaria o por la persona autori-zada por este o esta.
El Inspector o la Inspectora rendirá al Director o a la Directora de la Oficina de Inspección de Notarías, dentro del término de sesenta días posteriores a la inspección final, un informe de las faltas o divergencias de criterios referentes a la obra notarial inspeccionada. El Director o la *917Directora de la Oficina de Inspección de Notarías proce-derá en conformidad con lo dispuesto en la Regla 79.
(l) Si el Inspector o la Inspectora no puede completar la inspección por razones atribuibles al notario o a la notaría, remitirá un informe a tales efectos al Director o a la Direc-tora de la Oficina de Inspección de Notarías que incluirá una breve relación de los hechos ocurridos, le unirá una copia de los señalamientos hechos hasta ese momento y notificará simultáneamente con copia al notario o a la notaría. El Director o la Directora de la Oficina de Inspec-ción de Notarías procederá en conformidad con lo dispuesto en la Regla 79.
(m) Cualquier notificación por correo se efectuará a la dirección que surja del Registro Unico de Abogados y Abo-gadas de Puerto Rico.
(n) La inspección de las actas notariales sobre asuntos no contenciosos se efectuará en conformidad con lo dis-puesto en esta Regla y en las instrucciones que la Oficina de Inspección de Notarías emita a estos efectos.

Regla 84. Regla general para la presentación electrónica

La presentación de documentos y formularios requeri-dos a los notarios y a las notarías podrá realizarse por la vía electrónica conforme a las instrucciones generales que emita el Director o la Directora de la Oficina de Inspección de Notarías. La utilización de certificados digitales y fir-mas electrónicas, así como cualquier otro recurso informá-tico, se atenderá conforme dispongan las reglas que sobre el particular adopte el Juez Presidente o la Jueza Presi-denta del Tribunal Supremo.